DETAILED ACTION
The office action submitted on September 15, 2021 has been withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 & 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinsmoor et al. (US 2011/0190852).
Dinsmoor et al. discloses:

1.  A device comprising: a housing; a processing circuit within the housing; a first coil (e.g., element 504) configured to inductively receive a signal and comprising a first input and a first output; a second coil (e.g., element 505) configured to inductively receive the signal and comprising a second input and a second output; a sensor (e.g., via the disclosed temperature sensor 570); configured to sense a value of one or more parameters induced over the first coil as a result of receiving the signal; and switching circuitry coupled to the first input and the first output of the first coil and the second input and the second output of the second coil, wherein the processing circuit is configured to control, based on the sensed value of the one or more parameters, the switching circuitry (e.g., via the disclosed receiver 

2. The device of claim 1, wherein the value of the one or more parameters induced over the first coil as a result of receiving the signal is indicative of an amount of energy induced over the first coil as a result of receiving the signal, and wherein the processing circuit is configured to control, based on the sensed value of the one or more parameters, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil in order to reduce the amount of energy induced over the first coil as a result of receiving the signal (e.g., [0059]-[0068]).

3. The device of claim 1, wherein, when the switching circuitry couples the first output of the first coil to the first input of the second coil, the switching circuitry couples the first coil to the second coil in series such that the first coil is coiled in a same direction as a direction in which the second coil is coiled, and
wherein, when the switching circuitry couples the first output of the first coil to the second output of the second coil, the switching circuitry couples the first coil to the second coil in series opposition such that the first coil is coiled in an opposite direction as the direction in which the second coil is coiled (e.g., [0059]-[0068]).

4. The device of claim 1, wherein, when the switching circuitry couples the first output of the first coil to the first input of the second coil, the switching circuitry couples the first coil to the second coil in series opposition such that the first coil is coiled in an opposite direction as a direction in which the second coil is coiled, and wherein, when the switching circuitry couples the first output of the first coil to the second 

5. The device of claim 1, wherein to control, based on the sensed value of the one or more parameters, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil, the processing circuit is configured to: compare the sensed value of the one or more parameters to a predetermined threshold; and control, based on the comparison of the sensed value of the one or more parameters to the predetermined threshold, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil (e.g., [0059]-[0068], [0072]-[0073] & [0110]-[0113]).


7. The device of claim 1, wherein the first coil has a radius and an amount of turns that is substantially similar to a radius and an amount of turns of the second coil such that the value of the one or more parameters induced over the first coil as a result of receiving the signal is substantially the same as a value of one or more parameters induced over the second coil as a result of receiving the signal, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil (e.g., [0066]-[0068]).



9. The device of claim 1, wherein the one or more parameters induced over the first coil as a result of receiving the signal comprise a voltage induced over the first coil (e.g., [0110]-[0113]).

10. The device of claim 1, wherein the one or more parameters induced over the first coil as a result of receiving the signal comprise a temperature of the first coil (e.g., [0110]-[0113]).

11. The device of claim 1, wherein the device further comprises a power supply, wherein the signal comprises a charging signal, and wherein the first coil and the second coil are configured to provide power from the charging signal to the power supply when the switching circuitry couples the first coil to the second coil in series such that the first coil is coiled in a same direction as a direction in which the second coil is coiled {e.g., [0055]-[0057] & (Fig 5)}.

12. The device of claim 1, wherein the first coil and the second coil are configured to transmit a data signal when the switching circuitry couples the first coil to the second coil in series such that the first coil is coiled in a same direction as a direction in which the second coil is coiled (e.g., [0066]-[0068]).

13. The device of claim 1, wherein the housing is of a size that is able to be implanted in a human body (e.g., Fig 3-5).

14. A method comprising: inductively receiving, by a first coil of a device, a signal, wherein the first coil comprises a first input and a first output; inductively receiving, by a second coil of a device, the signal, 

15. The method of claim 14, wherein the value of the one or more parameters induced over the first coil as a result of receiving the signal is indicative of an amount of energy induced over the first coil as a result of receiving the signal, and wherein controlling the switching circuitry of the device to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil comprises controlling, based on the sensed value of the one or more parameters, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil in order to reduce the amount of energy induced over the first coil as a result of receiving the signal (e.g., [0059]-[0068]).

16. The method of claim 14, wherein coupling the first output of the first coil to the second input of the second coil comprises coupling the first coil to the second coil in series such that the first coil is coiled in a same direction as a direction in which the second coil 1s coiled, and wherein coupling the first output of the first coil to the second output of the second coil comprises coupling the first coil to the second 

17. The method of claim 14, wherein coupling the first output of the first coil to the second input of the second coil comprises coupling the first coil to the second coil in series opposition such that the first coil is coiled in an opposite direction as the direction in which the second coil is coiled, and wherein coupling the first output of the first coil to the second output of the second coil comprises coupling the first coil to the second coil in series such that the first coil is coiled in a same direction as a direction in which the second coil is coiled (e.g., [0059]-[0068]).

18. The method of claim 12, wherein controlling, based on the sensed value of the one or more parameters, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil comprises: comparing, by the processing circuit, the sensed value of the one or more parameters to a predetermined threshold; and controlling, by the processing circuit and based on the comparison of the sensed value of the one or more parameters to the predetermined threshold, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil (e.g., [0110]-[0113]).

19. The method of claim 12, wherein the first coil has a radius and an amount of turns that is substantially similar to a radius and an amount of turns of the second coil such that the value of the one or more parameters induced over the first coil as a result of receiving the signal is substantially the same as a value of one or more parameters induced over the second coil as a result of receiving the signal(e.g., [0066]-[0068]).

20. A system comprising: a processing circuit; and a device comprising: a first coil configured to inductively receive a signal and comprising a first input and a first output; a second coil configured to inductively receive the signal and comprising a second input and a second output; a sensor configured to sense a value of one or more parameters induced over the first coil as a result of receiving the signal; and switching circuitry coupled to the first input and the first output of the first coil and the second input and the second output of the second coil, wherein the processing circuit is configured to control, based on the sensed value of the one or more parameters, the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil  {e.g., [0049]-[0051], [0059]-[0068], [0072]-[0073], [0113] & (Figs 3-5)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. (US 2011/0190852) in view of Derchak (US 2011/0054270).

Dinsmoor et al. discloses the claimed invention having a first and second coil configured to inductively receive a signal and secured to an implantable medical device so that a processing and a switching circuit can selectably couple to said first and second coil, except wherein said processing  


Response to Arguments
Applicant’s arguments, filed December 15, 2021, with respect to the objections of the specification have been fully considered and are persuasive and have been withdrawn. 
Although the previous non-final office action submitted on 9/15/2021 has been withdrawn the examiner notes and accepts the submitted Terminal Disclaimer provided by the applicant on Dec 15, 2021.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792